893 F.2d 1404
282 U.S.App.D.C. 255
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.OHIO CITIZENS FOR RESPONSIBLE ENERGY, INC., Petitioner,v.U.S. NUCLEAR REGULATORY COMMISSION and the United States ofAmerica, Respondents.
No. 88-1676.
United States Court of Appeals, District of Columbia Circuit.
Jan. 23, 1990.

Before MIKVA, SILBERMAN and BUCKLEY, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case was considered on petition for review of an order of the Nuclear Regulatory Commission ("NRC"), and on briefs filed by the parties and argument by counsel.  The court has determined that the issues presented occasion no need for an opinion.  See D.C.Cir.R. 14(c).


2
We affirm the decision of the NRC denying petitioner's request for the institution of enforcement proceedings, pursuant to 10 C.F.R. 2.206, against the owners and operators of the Perry Nuclear Power plant in Ohio.  As this court held in Safe Energy Coalition v. NRC, 866 F.2d 1473 (D.C.Cir.1989), denials by the NRC of 2.206 enforcement requests are not reviewable by article III courts in the absence of judicially manageable statutory, regulatory, or agency standards.  Having found no such standards implicated in this case, it is


3
ORDERED and ADJUDGED that the petition for review is denied.  It is


4
FURTHER ORDERED, by the court, sua sponte, that the Clerk shall withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15 (August 1, 1987).  This instruction to the clerk is without prejudice to the right of any party at any time to move for expedited issuance of the mandate for good cause shown.